Opinion on Petition to Rehear
Mr. Justice McCanless.
The petitioner seeks a rehearing; he contends that on the date of the trial his attorney had advised him erroneously that under a local rule of court the judge would not permit his appearance after a default had been entered; that this was an error of fact under Brewer v. State, 187 Tenn. 396, 215 S.W.2d 798, and that he should be entitled to relief by the writ of error coram nobis. This contention, however overlooks the provision of Section 21-506, T.C.A., which is that “A defendant, who has been served with process, may, at any time before final decree, on good cause shown, obtain from the chancellor, or clerk and master, an order setting aside the decree pro confesso, upon filing a full and sufficient answer and the payment of costs.” When there is a conflict between a statute and a rule of court, the statute prevails. The *618mistaken advice given the petitioner that he could not make an appearance because of a rule contrary to the terms of the statute that gave him the right to appear and “for good cause shown” have the default set aside constituted an error of law.
We override the petition to rehear.